 


109 HR 4076 IH: Disaster Recovery Act of 2005
U.S. House of Representatives
2005-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4076 
IN THE HOUSE OF REPRESENTATIVES 
 
October 18, 2005 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Secretary of the Treasury to issue Disaster Recovery Bonds for disaster relief and recovery efforts. 
 
 
1.Short titleThis Act may be cited as the Disaster Recovery Act of 2005.  
2.Disaster Recovery Bonds and Trust Fund 
(a)Authority to issue Disaster Recovery BondsSection 3102 of title 31, United States Code, is amended by adding at the end the following new subsection: 
 
(f)Disaster Recovery Bonds 
(1)In generalThe Secretary is authorized to issue bonds under this section, to be known as Disaster Recovery Bonds. 
(2)FormThe bonds authorized by paragraph (1) shall be in such form and denominations, and shall be subject to such terms and conditions of issue, conversion, redemption, maturation, payment, and rate of interest as the Secretary may prescribe. 
(3)MarketingThe Secretary shall carry out a program to encourage sales of Disaster Recovery Bonds, including activities to facilitate the purchase of such bonds through payroll deductions and incremental stamp programs.. 
(b)Disaster Recovery Trust Fund 
(1)Establishment of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Disaster Recovery Trust Fund, consisting of such amounts as may be appropriated, credited, or transferred to such Trust Fund as provided in this section or other provision of law. 
(2)Transfers to trust fundThere are hereby appropriated to the Disaster Recovery Trust Fund amounts equivalent to all revenues derived from the sale and issuance of Disaster Recovery Bonds issued under section 3102 of title 31, United States Code. 
(3)Expenditures from trust fund 
(A)In generalAmounts in the Disaster Recovery Trust Fund shall be available only as provided for in appropriation Acts and only for purposes of making expenditures to carry out relief and recovery efforts related to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act. 
(B)Limitations 
(i)Per disaster limitationNot more than 50 percent of the balance of the trust fund shall be available for any single disaster. For purposes of this clause, the balance of the trust fund shall be determined as of the beginning of the calendar year in which such disaster is declared. 
(ii)Annual limitationNot more than 75 percent of the balance of the trust fund shall be available for disasters declared in single calendar year. For purposes of this clause, the balance of the trust fund shall be determined as of the beginning of such calendar year. 
 
